UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 12/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Appreciation Fund, Inc. ANNUAL REPORT December 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 19 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements 30 Board Members Information 34 Officers of the Fund 36 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Appreciation Fund, Inc. The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Appreciation Fund, Inc., covering the 12-month period from January 1, 2016 through December 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over 2016 despite bouts of market volatility stemming from various economic and political developments. In January, stocks declined sharply and long-term interest rates fell in response to sluggish global economic growth, falling commodity prices, and worries following the first increase in short-term U.S. interest rates in nearly a decade. However, equities began a sustained rebound in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality government bonds moved lower over much of the reporting period amid robust investor demand for current income, but yields surged higher after the election due to expectations of rising interest rates. Corporate-backed bonds fared especially well in this environment. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in 2017. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation January 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through December 31, 2016, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Market and Fund Performance Overview For the 12-month period ended December 31, 2016, Dreyfus Appreciation Fund, Inc.’s Investor shares produced a total return of 7.23%, and its Class Y shares produced a total return of 7.63%. Between their inception on August 31, 2016 and December 31, 2016, the fund’s Class I shares returned 1.23%. 1 In comparison, the fund’s benchmark, the S&P 500 ® Index (the “Index”), produced a total return of 11.94% for the full reporting period. 2 U.S. stocks achieved solid returns in 2016 amid positive economic growth and expectations of changing fiscal, tax, and regulatory policies under a new presidential administration. The fund lagged its benchmark, largely due to shortfalls in the health care and consumer staples sectors. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence, and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A low portfolio turnover rate helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 Economic and Political Developments Drove Equity Markets U.S. equities started 2016 on a fraught note as diverging monetary policies, collapsing commodity prices, and worries about an economic slowdown in China sent stock markets on a record-setting nosedive. However, an inflection point in global growth prospects later in the first quarter saw investors’ risk appetites return, triggering a broad-based market rotation towards economically sensitive companies. The Index rebounded in response to the improving growth outlook, and quickly recovered from heightened volatility brought by the U.K. referendum to leave the European Union in June and U.S. elections in November to end the year with a double-digit gain. The energy sector ranked as the benchmark’s best performing segment, followed by the telecommunication services and financials sectors. The health care sector was the only sector of the Index to post a negative absolute return for 2016. Small-cap stocks generally produced higher returns than large-cap and midcap stocks, reflecting investors’ ample risk appetites during most of 2016. 3 DISCUSSION OF FUND PERFORMANCE (continued) Returns Constrained by Health Care Stocks The fund outperformed the benchmark over the first four months of 2016, but lagged during the subsequent rally. The primary factor detracting from performance was our stock selection strategy in the health care sector. Widespread weakness in pharmaceutical and medical equipment holdings proved costly. An overweighted position in the consumer staples sector and security selection shortfalls among beverage, food, and personal products companies also pressured relative performance. Finally, selectively focused representation in the industrials sector weighed on relative results. Among individual holdings, the greatest detractors from returns were Novo Nordisk, Roche Holding, Gilead Sciences, Abbott Laboratories, and Novartis. On a more positive note, underweighted and selectively focused representation in the consumer discretionary sector supported relative results. Positioning in the specialty retail and luxury goods segments of the sector proved particularly advantageous. A lack of exposure to the real estate sector also added value. The largest individual contributors to the fund’s returns in 2016 were Chevron, Texas Instruments, JPMorgan Chase, Exxon Mobil, and Altria Group. Positioned for Further Growth As investors in 2017 navigate a major shift in the political climate, including stimulative fiscal policies and possible monetary tightening, we expect bouts of volatility to foster a renewed focus on high-quality companies that are relatively insensitive to market fluctuations. Global industry leaders have the scale and financial resources to pursue their growth initiatives and protect their margins as labor and interest costs rise. Furthermore, sustainable cash flows and lower debt levels enable these companies to maintain or increase payouts to shareholders without harming their balance sheets, offering a degree of downside protection in adverse market conditions. January 17, 2017 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — The S
